DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 5/10/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US 7595938) in the view of Park et al (US 20180172960).

Regarding Claim 1, Yamakawa teaches an optical imaging system (abstract; fig. 2) comprising:
 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 2, L1-L6, 12- imaging plane), and 



wherein one lens of the first to sixth lenses is made of a glass material and is disposed between the stop and the imaging plane (fig. 2, L4, ST-stop; 12- imaging plane; col. 10, line 14-16, the materials of the third lens L3 or the fourth lens L4 may be the optical glass), 

the third lens has a convex image-side surface (fig. 2, L3), and

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 2, L4; fig. 13 gives f = 0.87 for example 2; f4 can be estimated from fig. 8 as f4 = 2.80, so f4/f = Gf/f = 3.22).

But Yamakawa does not specifically disclose that at least four lenses of the first to sixth lenses are made of a plastic material. 

However, use of plastic materials to make optical lenses is well known in the art. It has been held to be within the general skill of a worker in the art to select a known 

Further, Park teaches an optical imaging system (abstract; figs. 1, 3, 5 and 7), wherein at least four lenses of the first to sixth lenses are made of a plastic material  (¶[0062], line 1-6, the second lens L2, the third lens L3, the fifth lens L5, and the sixth lens L6 may be made of plastic materials).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Yamakawa by the optical imaging system of Park for the purpose to realize a high performance optical system at a low cost while ensuring durability to a temperature change (¶[0099], line 1-9).

Regarding Claims 2-5, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein the first lens has negative refractive power; wherein the second lens has negative refractive power; wherein the third lens has positive refractive power; wherein the fourth lens has positive refractive power (fig. 2, L1-L4; abstract, line 1-14, a first lens that is a negative; a negative second lens; a positive third lens; a positive fourth lens, as disclosed in Yamakawa)

Regarding Claim 6, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein an object-side surface of the fifth lens and an 

Regarding Claim 7, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein the first lens has a convex object- side surface (fig. 2, L1, as disclosed in Yamakawa).

Regarding Claim 8, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein the first lens comprises a concave image-side surface (fig. 2, L1, as disclosed in Yamakawa).

Regarding Claim 9, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein the fourth lens has a convex image-side surface (fig. 2, L4, as disclosed in Yamakawa).

Regarding Claim 10, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein the sixth lens has a convex image-side surface (fig. 2, L6, as disclosed in Yamakawa).

Regarding Claim 11, Yamakawa - Park combination teaches that the optical imaging system of claim 1, wherein another lens of first to sixth the lenses is made of a glass material (fig. 1, L1; col. 10, line 10-11, the materials of the first lens L1, the fifth lens L5 and the sixth lens L6 are an optical glass, as disclosed in Yamakawa).

Regarding Claim 12, Yamakawa - Park combination teaches that a camera module (fig. 11, 110, as disclosed in Park) comprising: 

a housing having a first linear coefficient of thermal expansion (fig. 11, 110-camera housing; --the material made of housing inherently has a linear coefficient of thermal expansion, as disclosed in Park),

a lens barrel having a second linear coefficient of thermal expansion disposed in the housing (fig. 11, 100-lens barrel; 110-camera housing; -- the material made of lens barrel inherently has a linear coefficient of thermal expansion. It is well known in the art that the lens barrel and camera housing will have different linear coefficients of thermal expansion in case they are made of different materials, as disclosed in Park),

the optical imaging system of claim 1, wherein the first to sixth lenses and the stop are disposed in the lens barrel (fig. 11, 100-lens barrel, as disclosed in Park); the imaging plane is disposed in housing (fig. 11, 110, 112- imaging plane, as disclosed in Park).

Regarding Claim 13, Yamakawa teaches an optical imaging system (abstract; fig. 2), comprising:
 


a stop disposed between the object side of the optical imaging system and the sixth lens (fig. 2, ST),

wherein one lens of the first to sixth lenses has a positive refractive power, is made of a glass material and is disposed between the stop and the imaging plane (fig. 2, L4, ST-stop; 12- imaging plane; col. 10, line 14-16, the materials of the third lens L3 or the fourth lens L4 may be the optical glass), 

the third lens has a convex image-side surface (fig. 2, L3), and

the optical imaging system satisfies the following conditional expression:
Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the lens made of a glass material and disposed between the stop and the imaging plane.
(fig. 2, L4; fig. 13 gives f = 0.87 for example 2; f4 can be estimated from fig. 8 as f4 = 2.80, so f4/f = Gf/f = 3.22).



However, use of plastic materials to make optical lenses is well known in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146.

Further, Park teaches an optical imaging system (abstract; figs. 1, 3, 5 and 7), wherein at least four lenses of the first to sixth lenses are made of a plastic material  (¶[0062], line 1-6, the second lens L2, the third lens L3, the fifth lens L5, and the sixth lens L6 may be made of plastic materials).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Yamakawa by the optical imaging system of Park for the purpose to realize a high performance optical system at a low cost while ensuring durability to a temperature change (¶[0099], line 1-9).

Regarding Claim 14, Yamakawa - Park combination teaches that the optical imaging system of claim 13, wherein the stop is disposed between the third lens and the fourth lens (fig. 2, ST, as disclosed in Yamakawa).



Regarding Claim 16, Yamakawa - Park combination teaches that the optical imaging system of claim 13, wherein the first lens is made of a glass material (fig. 2, L1; col. 10, line 10-11, the materials of the first lens L1, the fifth lens L5 and the sixth lens L6 are an optical glass, as disclosed in Yamakawa), and

the sixth lens is the one lens that has a positive refractive power, is made of a glass material and is disposed between the stop and the imaging plane (fig. 2, L6, ST, 12; abstract, line 1-14, a positive sixth lens; col. 10, line 10-11, the materials of the first lens L1, the fifth lens L5 and the sixth lens L6 are an optical glass, as disclosed in Yamakawa).

Regarding Claim 17, Yamakawa - Park combination teaches that the optical imaging system of claim 13, wherein the second lens and the third lens are made of a plastic material (fig. 2, L2, L3; col. 10, line 6-7, the plastic is selected as the materials of the second lens L2, the third lens L3 and the fourth lens L4, as disclosed in Yamakawa).

Regarding Claim 18, Yamakawa teaches a camera module (fig. 27; abstract), comprising: 

 an optical imaging system (abstract; fig. 2)  comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane (fig. 2, L1-L6, 12- imaging plane), and

a stop disposed between the object side of the optical imaging system and the sixth lens (fig. 2, ST),

the one of the lens made of a glass material is disposed between the stop and the imaging plane, or one lens of the two lenses made of a glass material is disposed between the stop and the imaging plane (fig. 2, L4, ST-stop; 12- imaging plane; col. 10, line 14-16, the materials of the third lens L3 or the fourth lens L4 may be the optical glass),

the third lens has a convex image-side surface (fig. 2, L3), and



Gf/f < 3.5
where f is a focal length of the optical imaging system, and Gf is a focal length of the one lens made of a glass material and disposed between the stop and the imaging plane. or the one lens of the two lenses made of a glass material and disposed between the stop and the imaging plane,
(fig. 2, L4; fig. 13 gives f = 0.87 for example 2; f4 can be estimated from fig. 8 as f4 = 2.80, so f4/f = Gf/f = 3.22).

But Yamakawa does not specifically disclose that one lens of the first to sixth lenses is made of a glass material and five lenses of the first to sixth lenses are made of a plastic material, or two lenses of the first to sixth lenses are made of a glass material, 

However, use of plastic materials to make optical lenses is well known in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146.

Further, Park teaches an optical imaging system (abstract; figs. 1, 3, 5 and 7), wherein one lens of the first to sixth lenses is made of a glass material and five lenses of the first to sixth lenses are made of a plastic material, or two lenses of the first to sixth lenses are made of a glass material (¶[0062], line 1-6, the second lens L2, the third lens L3, the fifth lens L5, and the sixth lens L6 may be made of plastic materials).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging system of Yamakawa by the optical imaging system of Park for the purpose to realize a high performance optical system at a low cost while ensuring durability to a temperature change (¶[0099], line 1-9).

Yamakawa - Park combination teaches that wherein a housing having a first linear coefficient of thermal expansion (fig. 11, 110-camera housing; --the material made of housing inherently has a linear coefficient of thermal expansion, as disclosed in Park), and comprising an imaging plane (fig. 11, 112, as disclosed in Park); and 

a lens barrel having a second linear coefficient of thermal expansion disposed in the housing (fig. 11, 100-lens barrel; 110-camera housing; -- the material made of lens barrel inherently has a linear coefficient of thermal expansion. It is well known in the art that the lens barrel and camera housing will have different linear coefficients of thermal expansion in case they are made of different materials, as disclosed in Park); and 

an optical imaging system disposed in the lens barrel and configured to focus incident light on the imaging plane (fig. 11, 100, 110, 112, as disclosed in Park).


.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872